Title: To Thomas Jefferson from Samuel Bernard, 30 May 1825
From: Bernard, Samuel
To: Jefferson, Thomas


 Sir,
George Town
May 30. 1825
You will perhaps recollect that in the early Part of last year, I took the liberty of forwarding you a Prospectus of a polyglot Grammar, which I then Contemplated Bringing before the public. And having met with a considerable Share of patronage from the public. the work is just issued from the press.—I have forwarded by this Mail a Copy of the Said Work, Of which I beg your acceptance as a proof, of my Sincere Esteem & Shall feel greatly gratified if it should prove a Work of literary Utility: & if it should meet with Encouragement, in the Extensive Institution which has been lately founded. & is Commencing its Operations under your Auspices.Having just called upon Mr Barnes of this place in Order to obtain your Address. he has requested me to Send his best respects. & to assure you of the pleasure which he shall feel in having a Line from yourself.If unavoidable Engagements had not required my return at the present moment to philadelphia. I would willingly have extended my Journey. & paid my personal. respects to you.But under present circumstances I can do no more. than repeat my request, that you will accept the Copy of my Work as a mark of my Esteem:I shall be happy to hear of the safe Arrival of the Copy & that it meets your expectations in a literary point of view. My address will be Videls Court, Second below Chesnut Street, philadelphia.I am sir, With great Respect Yours trulySam BArnard